Citation Nr: 1024088	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected carpometacarpal joint 
arthritis/pseudoarthrosis of the right thumb from May 27, 
1980, to September 23, 1990.  

2.  Entitlement to an initial evaluation higher than 20 
percent for service-connected carpometacarpal joint 
arthritis/pseudoarthrosis of the right thumb from September 
24, 1990, to the present. 

3.  Entitlement to an effective date earlier than May 27, 
1980, for the grant of entitlement to service connection for 
carpometacarpal joint arthritis/ pseudoarthrosis of the right 
thumb.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from December 1972 to December 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

In the July 1999 rating decision, the RO determined that 
clear and unmistakable error (CUE) had been made in a 
September 1980 rating decision denying entitlement to service 
connection for residuals of a right thumb injury, and granted 
an award of service connection for the Veteran's right thumb 
disability with an evaluation of 10 percent effective May 27, 
1980, and an evaluation of 20 percent effective September 24, 
1990.  The Veteran has appealed the initial ratings and the 
effective date assigned for his service-connected right thumb 
disability.   

This case was previously remanded by the Board in January 
2004 for further notice and evidentiary development.  As will 
be explained below, these actions have been accomplished and 
the case is now ready for disposition.    


FINDINGS OF FACT

1.  For the portion of the claim/appeal period from May 27, 
1980, through September 23, 1990, the preponderance of the 
evidence weighs against a finding that the Veteran's right 
thumb disability more closely approximated unfavorable 
ankylosis at any time relevant to the period.  

2.  For the portion of the claim/appeal period from September 
24, 1990, forward, the Veteran is already in receipt of the 
maximum disability rating available under Diagnostic Code 
(DC) 5224 for his service-connected right thumb disability.   
3.  The Veteran filed his claim for a right thumb disability 
by way of a VA Form 21-526 received by VA on May 27, 1980; no 
earlier correspondence can be construed as an informal claim 
for the benefit sought.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 
percent for the Veteran's service-connected carpometacarpal 
joint arthritis/pseudoarthrosis of the right thumb have not 
been met or approximated from May 27, 1980 through September 
23, 1990.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.71a, DC 5010-5224 (2009).

2.  The criteria for an initial evaluation higher than 20 
percent for the Veteran's service-connected carpometacarpal 
joint arthritis/pseudoarthrosis of the right thumb have not 
been met or approximated from September 24, 1990.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.71a, DC 5010-5224 (2009).

3.  The requirements for an effective date prior to May 27, 
1980, for service connection for carpometacarpal joint 
arthritis/pseudoarthrosis of the right thumb have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

The Veteran is challenging the initial ratings and effective 
date assigned for his service-connected right thumb 
disability following the award of service connection in the 
July 1999 rating decision.  It is notable that the Court, 
quoting from the legislative history of the VCAA, has held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
notice under 38 U.S.C.A. § 5103(a) no longer required because 
the purpose which the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, 
under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to 
provide the Veteran with VCAA notice upon receipt of a Notice 
of Disagreement, such as in this case.  

Notwithstanding the above, the Board notes that the Veteran 
was advised, in April 2006 and September 2006 VCAA notice 
letters, of how VA determines the disability rating and 
effective date once service connection has been established, 
the evidence needed to substantiate his claims for an 
increased rating, and the delegation of responsibilities 
between the Veteran and VA in obtaining such evidence, in 
accordance with the Board's 2004 remand.  The Board also 
observes that the Veteran has been provided with ample 
opportunity to submit evidence and argument in support of his 
claims and to participate effectively in the processing of 
his claims during the course of this appeal.  As stated 
above, neither the Veteran nor his representative has alleged 
any prejudice with respect to the notice, or lack thereof, 
received for his initial rating or effective date claims 
during the course of this appeal. 

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in May 2007, January 2008, 
and June 2009 in connection with his claims.  The examination 
reports have been reviewed and, cumulatively, include all 
relevant findings.  While none of the examiners had access to 
the claims folder when evaluating the Veteran, the May 2007 
and January 2008 VA medical examiners each confirmed review 
of the Veteran's medical records.  The Veteran also provided 
adequate information at his examinations regarding the 
history of his claimed right thumb disability.  Neither he 
nor his representative has indicated that the examination 
reports do not adequately portray the severity of the claimed 
right thumb disability during the relevant period.  Thus, the 
Board finds that the examination reports are adequate for 
rating purposes in this case.  

Also, treatment records adequately identified as relevant to 
the Veteran's claims have been obtained, to the extent 
possible, and are associated with the claims folder.  In 
addition, records from the Social Security Administration 
(SSA) have been obtained and are of record.  Further, the 
Veteran has submitted several written statements in 
connection with his claims and during the course of his 
appeal.    

Neither the Veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claims 
adjudicated herein.  Because the Veteran was provided with a 
compliant VCAA notice letter regarding his claims and 
afforded with an adequate VA medical examination for his 
right thumb disability followed by readjudication of the 
claims, the Board further finds that there has been 
substantial compliance with our prior remand.  Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 
97 (2008).  In view of the foregoing, the Board will proceed 
with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must 
review entire record, but does not have to discuss each item 
of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial 
award of service connection, all the evidence submitted in 
support of the Veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks entitlement to an initial evaluation higher 
than 10 percent from May 27, 1980, to September 23, 1990, and 
20 percent from September 24, 1990, for his service-connected 
right thumb disability.  The Veteran is currently rated under 
hyphenated DC 5010-5224 for his right thumb disability for 
both periods.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  Thus, the hyphenated 
diagnostic code in this case reveals that Diagnostic Code 
5010 is assigned for traumatic arthritis as the service- 
connected disease and Diagnostic Code 5224 is assigned for 
ankylosis of the thumb as the residual condition.  The 
Veteran is right-hand dominant.  See the typewritten 
statement from the Veteran received by VA on August 23, 2005.    

"Ankylosis" is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 
2002).  

Under the previous criteria, disabilities of the individual 
fingers were rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, 
index finger, middle finger, and any other finger, 
respectively.  Under the rating criteria that became 
effective August 26, 2002, these codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new DCs 5228, 5229 and 5230 were added pertaining to 
limitation of motion of the thumb, index or long finger and 
ring or little finger, respectively.  38 C.F.R. § 4.71a, DCs 
5228, 5229, 5230 (2009).  

Under DC 5224, a 10 percent rating evaluation for favorable 
ankylosis and a 20 percent rating evaluation for unfavorable 
ankylosis.  

In order for the Veteran to receive the next higher rating of 
20 percent for his right thumb disability for the period from 
May 27, 1980, to September 23, 1990, the evidence must show 
that the disability picture more closely approximates 
unfavorable ankylosis.  However, the evidence of record does 
not depict such a disability picture.  The Board recognizes 
that the evidence relevant to the period at issue is limited.  
Indeed, the first evidence of record pertaining to the 
severity of the Veteran's right thumb disability during this 
period is shown in September 1990.  (Earlier evidence 
consists of the Veteran's service treatment records, which 
date to approximately six years before service connection was 
established.  It is notable, however, that the RO 
acknowledged that there were no findings of ankylosis of the 
right thumb at the time of the Veteran's separation from 
active service, in the July 1999 rating decision, and 
assigned the 10 percent disability evaluation under DC 5224 
based on the evidence showing loss of range of motion with 
complaints of pain status post surgical procedure with 
findings of degenerative changes.)  Nonetheless, the Board 
notes that the evidence does not show that his right thumb 
approximated unfavorable ankylosis at any time relevant to 
this portion of the claim/appeal period.  

In this regard, the Board notes that the Veteran specifically 
told his treating physician while seeking treatment for right 
thumb edema that he had had intermittent pain and swelling 
since his surgery in 1972 (i.e., in service).  See the 
private medical record dated September 20, 1990.  He made no 
mention of not being able to bend at the thumb joint.  Thus, 
this statement by the Veteran does not indicate that his 
right thumb disability more closely approximated unfavorable 
ankylosis from May 1980 to September 1990.   

Similarly, it is noted in another private treatment record 
dated September 30, 1990, that the Veteran recounted his 
history of injury in service and told his examiner that it 
had recovered with therapy following the in-service surgery.  
He also reported that, since entering the civilian work 
force, excessive use of the thumb in any capacity had caused 
him pain and associated swelling.  He did not indicate that 
he had previously been unable to move the joint for any time.  
In fact, the examiner noted that the Veteran was able to 
demonstrate 10 degrees of motion of the metacarpotrapezial 
joint of the right thumb on physical examination at that 
time, which does not suggest the presence of unfavorable 
ankylosis.  Although the examiner additionally wrote that the 
Veteran had a severely damaged joint and he believed that he 
would be faced with a fusion of the joint to eliminate pain 
and improve strength, there is no indication that the 
severity of the Veteran's right thumb disability, prior to 
the reinjury that had occurred in September 1990 while 
"picking up a tool" as described by the Veteran had been 
analogous to or more closely approximated unfavorable 
ankylosis.

In consideration of the foregoing, the Board finds that the 
competent and probative evidence weighs against the 
assignment of a higher initial rating for the portion of the 
appeal period from May 27, 1980 to September 23, 1990.   

For the portion of the claim/appeal period from September 24, 
1990, forward, the Board notes that the Veteran is already in 
receipt of the maximum disability evaluation under DC 5224.  
Consequently, no higher initial evaluation is available for 
this period.  

Thus, in consideration of the foregoing, the Board concludes 
that preponderance of the evidence weighs against the 
assignment of an initial rating higher than 10 percent for 
the portion of the claim/appeal period from May 27, 1980, to 
September 23, 1990, and higher than 20 percent for the 
portion of the claim/appeal period from September 24, 1990, 
for the Veteran's right thumb disability.  Therefore, no 
staged rating is warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available DCs, 
to include those pertaining to the limitation of motion of 
the right thumb, and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign a 
higher schedular evaluation for the Veteran's claimed right 
thumb disability for either period.     

The Board has further considered whether the Veteran's 
claimed right thumb disability warrants referral for 
consideration of a higher rating on an extraschedular basis.  
The governing criteria for the award of an extraschedular 
rating call for a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In such 
instances, the RO is authorized to refer the case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b); see Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

However, after review of the record, the Board finds that any 
limitations on the Veteran's employability due to his 
service-connected right thumb disability have been 
contemplated in the currently assigned disability ratings 
under DC 5010-5224.  The Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this regard, the Board recognizes that the Veteran 
reported, at a July 1991 RO hearing before a local Hearing 
Officer, that he had lost jobs because of his right thumb 
disability and, at his then-current employer, his duties were 
limited due to the disability. 

Additionally, the Veteran reported on the VA Form 21-8940 
received in September 2008 that his service-connected right 
hand disability prevented him from securing or following a 
substantially gainful occupation.  However, he also indicated 
on the September 2008 VA Form 21-8940 that that he left his 
last job because of his right hand disability and due to 
layoffs.  (Emphasis added.)  

In addition, in June 2006, the Veteran's vocational 
rehabilitation case manager wrote that the Veteran's 
vocational impairment was due to his service-connected right 
thumb disability as well as non-service-connected 
disabilities such as diabetes, glaucoma, and PTSD.  See June 
2006 Report of Contact.  The case manager's assessment is 
consistent with the Veteran's own statement in an undated 
Report of Continuing Disability Interview, which was 
contained in the SSA documents, wherein he noted that he was 
not able to maintain employment due to his physical and 
mental disabilities.  

Further, the Veteran reported at the May 2007 VA medical 
examination that he had not worked in 20 years as a laborer 
because of his hands.  He similarly told the June 2009 VA 
medical examiner that he had not been able to work since 1990 
due to disability caused by both thumbs.  (Emphasis added.)    

The above evidence does not indicate that his right thumb 
disability alone caused marked interference with employment 
at any time relevant to the claim/appeal period.  Moreover, 
there is no evidence of hospitalization related to the 
Veteran's right thumb disability at any time relevant to the 
claim/appeal period.   

Thus, in consideration of the foregoing, the Board finds that 
the evidence does not show that there has been marked 
interference with employment or frequent hospitalizations due 
to the Veteran's right thumb disability during the time 
relevant to the current claim/appeal.  The Board further 
finds that the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant consideration of the assignment 
of an extraschedular rating.  

III.  Earlier Effective Date

The Veteran seeks an effective date earlier than May 27, 
1980, for the grant of service connection for carpometacarpal 
joint arthritis/pseudoarthrosis of the right thumb.

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  As pertinent here, where a claim has not 
been filed within one year after separation from service, the 
law provides that the effective date of an award of service-
connected disability compensation based on an original claim 
or a claim reopened after final adjudication "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Generally, except as otherwise provided, the effective date 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

In the present case, service connection for the Veteran's 
right thumb disability was established by way of a July 1999 
RO rating decision, made effective from May 27, 1980, after 
the RO found CUE in a September 1980 rating decision which 
had denied service connection.  The RO therein explained that 
May 27, 1980, was the date on which the Veteran's original 
claim was received.  

After review of the record, the Board also finds that the 
earliest correspondence of record that may be construed as a 
claim is the VA Form 21-526, Veteran's Application for 
Compensation or Pension, which was received by the Los 
Angeles VARO on May 27, 1980.  There is no indication that 
the Veteran had previously submitted an informal claim, and 
no earlier correspondence of record may be construed as an 
informal claim for the benefits sought.  He has not presented 
any evidence or argument to the contrary.       

Thus, for reasons explained above, the date of the Veteran's 
claim is May 27, 1980.  The effective date for the grant of 
service connection cannot be earlier than the date of the 
claim.  Therefore, the Veteran is not entitled to an 
effective date earlier than May 27, 1980, for the grant of 
service connection for his right thumb disability, and his 
appeal is denied.    




ORDER

An initial evaluation higher than 10 percent for service-
connected carpometacarpal joint arthritis/pseudoarthrosis of 
the right thumb from May 27, 1980, to September 23, 1990, to 
the present is denied.

An initial evaluation higher than 20 percent for service-
connected carpometacarpal joint arthritis/pseudoarthrosis of 
the right thumb from September 24, 1990, to the present is 
denied.

An effective date earlier than May 27, 1980, for the grant of 
entitlement to service connection for carpometacarpal joint 
arthritis/pseudoarthrosis of the right thumb is denied.   



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


